 


109 HR 692 IH: To amend title 5, United States Code, to provide that the Civil Service Retirement and Disability Fund be excluded from the Federal budget.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 692 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to provide that the Civil Service Retirement and Disability Fund be excluded from the Federal budget. 
 
 
1.Exclusion of Civil Service Retirement and Disability Fund from the budgetSection 8348 of title 5, United States Code, is amended by adding at the end the following: 
 
(m)Notwithstanding any other provision of law, the receipts and disbursements of the Fund— 
(1)shall not be included in the totals of— 
(A)the budget of the United States Government as submitted by the President; or 
(B)the congressional budget (including allocations of budget authority and outlays provided therein); and 
(2)shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government.. 
 
